Name: Council Regulation (EEC) No 1346/78 of 19 June 1978 amending Regulation (EEC) No 2358/71 on the common organization of the market in seeds
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural policy;  agricultural activity
 Date Published: nan

 22.6.1978 EN Official Journal of the European Union L 165/1 COUNCIL REGULATION (EEC) No 1346/78 of 19 June 1978 amending Regulation (EEC) No 2358/71 on the common organization of the market in seeds THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (3), as last amended by Regulation (EEC) No 1167/77 (4), provided for the granting, under certain conditions, of a production aid for seeds; whereas the granting of this aid is decided each year for the marketing year beginning in the following year; Whereas the production of most seed varieties is of a multiannual nature; whereas in order to improve the planning of production the aid as fixed hitherto should be replaced by an aid fixed for two consecutive marketing years; Whereas it is necessary to have adequate information on the situation and the development prospects for the market in the Community; whereas, therefore, with regard to seeds produced in the Community, the system in force in the Community makes it possible to gather the necessary information since it stipulates that only certified seeds produced in duly authorized establishments or under duly registered contracts can be marketed; whereas, in addition, to a large extent the Community is supplied by means of multiplication contracts concluded with seed producers in nonmember countries; whereas, therefore, registration of these contracts should be required for species which play an important part in supplies to the market in the Community; whereas, moreover, this information should be covered by the obligation of statistical secrecy in order to assure the interested parties that it will not be used for other purposes, thus enabling perfectly objective information to be obtained, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2358/71 shall be amended as follows: (a) The second subparagraph of Article 3 (1) shall be replaced by the following: This aid, which shall be uniform throughout the Community for each species or group of varieties, shall be fixed every two years before 1 August for the marketing year beginning in the following year and for the subsequent marketing year. However, the aid for the 1978/79 and 1979/80 marketing years shall be fixed before 1 July 1978. If, for the two-year period for which aid has been fixed, the stability of the market in the Community appears to be seriously threatened, the Council, acting by a qualified majority on a proposal from the Commission, may order the aid for the second year of the period in question to be modified. Such modification must be made before 1 August of the year preceding its application. (b) The following Article shall be added: Article 3a 1. For certain species, with effect from 1 February 1979 all seed multiplication contracts concluded between a seed undertaking or grower in the Community and a seed producer established in a third country may be made subject to compulsory registration with the bodies appointed for that purpose by each Member State. 2. Member States shall communicate periodically to the Commission statistical data concerning the registration of multiplication contracts. 3. The data relating to the registration of multiplication contracts may be utilized only for the purposes of application of this Regulation. 4. The detailed rules of application for this Article, and in particular the definition of the seed multiplication contract and the list of species referred to in paragraph 1, shall be adopted in accordance with the procedure laid down in Article 11. Article 2 This Regulation shall enter into force on 1 July 1978. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 June 1978. For the Council The President P. DALSAGER (1) OJ No C 85, 10. 4. 1978, p. 31. (2) OJ No C 101, 26. 4. 1978, p. 10. (3) OJ No L 246, 5. 11. 1971, p. 1. (4) OJ No L 137, 3. 6. 1977, p. 1.